DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

An amendment, filed September 30, 2022, is acknowledged. Claims 1 is amended and claim 6 has been cancelled. No new matter is present. Claims 1-5 and 7-15 are currently pending. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shujie Wu et.al [US 20180226189 Al], and Yan Mi et al. [CN103106991A] and further in view of Kaihong Ding et al. [US20170372823 A1]

Regarding Claim 1, Wu teaches a method for preparing a permanent magnet material to increase the coercive force of neodymium-iron-boron magnets [Section 0008]. Wu’s method comprises following steps: preparing Nd-Fe-B alloy sheets by a strip casting process [Section 0044], followed by hydrogen decrepitation of the Nd-Fe-B alloy sheets to from coarse magnetic powder [Section 0045] and jet milling to obtain a fine Nd-Fe-B powder [Section 0045]; modification of the powder mixture obtained by applying mechanical energy under inert conditions (high purity nitrogen flow with a N2 content of 99.0 wt % or more, preferably 99 .9 wt % or more) in a mechanical mixing equipment (jet milling process to make the course magnetic powder accelerated by a gas flow so as to hit each other and then be crushed) such that the particles of the Nd-Fe-B powder are rounded; align pressing the modified Nd-Fe-B powder into a green body [Section 0046], sintering the green body [Section 0047], and aging of the obtained sintered Nd-Fe-B magnet [Section 0068].
But Wu does not teach mixing Nd-Fe-B powder with a nanoparticulate powder in a powder mixing machine to obtain a powder mixture so that nanoparticulate powder adheres to the particle surface of the Nd-Fe-B and produces a coating. Wu also does not teach mixing of any lubricant to the Nd-Fe-B powder in a powder mixing machine. 
Mi teaches a similar preparation method for improving the coercive force of a sintered Nd-Fe-B magnet comprises preparing Nd-Fe-B alloy flakes by a strip casting process, followed by hydrogen decrepitation of the Nd-Fe-B alloy flakes and jet milling to obtain an Nd-Fe-B powder [Section 0031, line 287-288]; mixing Nd-Fe-B powder and an amount of 0.001 to 10wt. % of a nanoparticulate powder in a powder mixer to obtain a powder mixture [Section 0033, line 303-304]; modification of the ND-Fe-B alloy powder mixture obtained by mixing uniformly nano powder in a mixer under inert conditions (using aviation gasoline or petroleum ether protective medium) in a mixer [Section 0034. Line 307-310];  and align pressing the modified Nd-Fe-B powder into a green body [Section 0035], sintering the green body, and aging of the obtained sintered Nd-Fe-B magnet [Section 0036].
Mi also teaches the nano-modification methods, that is, redesign and synthesis of heavy rare earth-rich new grain boundary phases, wherein during the process of magnet sintering and tempering treatment, magnetic hardening is realized by the diffusion of heavy rare earth elements to the grain boundary layer of the main phase, and low-cost high coercivity magnets are prepared under the condition of no or little addition of heavy rare earths in the main phase; At the same time, nano-powder is added to the new grain boundary phase, and the distribution of grain boundary phase and grain boundary morphology are optimized by nano-modification method, pinning the domain wall to inhibit the nucleation of the anti-magnetic field and improve the coercive force, effectively inhibiting the grain size during the sintering process. Growing up to improve the comprehensive magnetic properties, so as to achieve high coercivity and high stability of NdFeB magnets [Section 0029].
Mi further teaches an aviation gasoline or petroleum ether into the powder mixer as a protective medium. Organic solvent like petroleum ether are known as to provide very good oxidation stability with fair viscosity. Therefore one having ordinary skill in the art can use this as a lubricant to protect from oxidation and to promote conduction, but Mi does not explicitly recite this as a lubricant. 
On the other hand, Ding teaches a similar kind of preparation method for improving the coercive force of a sintered Nd-Fe-B magnet comprises preparing Nd-Fe-B alloy flakes by a strip casting process, followed by hydrogen decrepitation of the Nd-Fe-B alloy flakes and jet milling to obtain an Nd-Fe-B powder [Section 0030 and 0031];  mixing in a lubricant (selected from a group of esters and stearate) in an amount in the range of 0.05 to 0.5 wt.% to the  ND-Fe-B powder in a powder mixing machine [Section 0031] where pulverizing is performed by jet milling under inert condition [Section 0031]; and align pressing the modified Nd-Fe-B powder into a green body [Section 0032], sintering the green body, and aging of the obtained sintered Nd-Fe-B magnet [Section 0033]. However, Ding does not teach any modification of Nd-Fe-B powder either by mechanical energy or adding nanoparticulate powder. 
Both Mi and Ding’s teachings are analogous to Wu as they are in the same field of preparation method  for improving coercive force of a sintered ND-Fe-B magnet.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the nano particulate powder in a powder mixing machine as disclosed by Mi and to have lubricant disclosed by Ding to mix with Nd-Fe-B and to modify Wu’s process to get modified Nd-Fe-B with improving coercive force for high temperature application. 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the amount of nano particulate powder lie inside the ranges disclosed by Mi to mix with Nd-Fe-B powder to have a modified Nd-Fe-B, and to have the amount of lubricant lie inside the ranges as disclosed by Ding, mixed with  Nd-Fe-B powder, because "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding Claim 2, Wu teaches a method for preparing a permanent magnet material to increase the coercive force of neodymium-iron-boron magnets [Section 0008] wherein, the Nd-Fe-B magnet consisted of, R a rare earth metal and optionally one or more additional rare earth metals from the group of element Nd, Pr, Dy, Tb, Ho and Gd, wherein a total amount of the rare earth metals R is in the range of 24 wt % - 35 wt % of the total weight; B being present in an amount of is 0.5 wt % - 1.5 wt %; M being one or more metal selected from the group consisting of Al, Cu, Mg, Zn, Co, Ti, Zr, Nb, and Mo, a total amount of M is in the range of 0 wt.% - 5 wt.%; and the balance element is Fe.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the amount of composition lie inside the ranges disclosed by Wu to prepare a Nd-Fe-B powder magnet to improve coercive force, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding Claim 3 and 10, Wu teaches a method for preparing a permanent magnet material to increase the coercive force of neodymium-iron-boron magnets [Section 0008] wherein, the Nd-Fe-B powder has an average particle size of D50 = 2.0 µm to 20 µm [Section 0029]. On the other hand Ding also teaches a similar kind of preparation method for improving the coercive force of a sintered Nd-Fe-B magnet as Wu wherein, the Nd-Fe-B powder has an average particle size of D50 = 2.0 µm to 5 µm [Section 0029].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the amount of average particle size lie inside the ranges disclosed by Wu and Ding to prepare a Nd-Fe-B powder magnet to improve coercive force, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding Claim 4 and 11, Mi teaches a preparation method for improving the coercive force of a sintered Nd-Fe-B magnet and Nd-Fe-B powder has been mixed with a nanoparticulate powder in a powder mixing machine to obtain a powder mixture, wherein, the nanoparticulate powder has an average particle diameter of 1 nm to 100 nm [Section 0028, line 264].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the amount of average nanoparticulate powder size lie inside the ranges disclosed by Mi to prepare a Nd-Fe-B powder magnet to modify the grain boundary phase and hence to improve coercive force, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding Claim 5 and 12, Mi teaches a preparation method for improving the coercive force of a sintered Nd-Fe-B magnet and Nd-Fe-B powder has been mixed with a nanoparticulate powder in a powder mixing machine to obtain a powder mixture, wherein the nanoparticulate powder comprises a metal or an oxide selected from the group consisting of Dy, Tb, Nd, Pr, Al, Cu Mg, Zn, Ti, Zr, Nb, and Mo, or a combination thereof [Section 0028, line 260 - 264].
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have nano particulate powder in a powder mixing machine disclosed by Mi to modify Wu to get modified Nd-Fe-B phase boundary to get improved coercive force. 
 
Regarding Claim 13, Ding teaches a preparation method for improving the coercive force of a sintered Nd-Fe-B magnet wherein a Nd-Fe-B powder is mixed with a lubricant (selected from a group of esters and stearate), wherein an amount of the added lubricant in step is in the range of 0.05 to 0.5 wt.% [Section 0031].
Ding’s teaching is analogous to Wu as they are in the same field of preparation method  for improving coercive force of a sintered Nd-Fe-B magnet. Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the lubricant mixed with  Nd-Fe-B powder as disclosed by Ding and to modify Wu to have prevent oxidation and to be conductive to subsequent compression to have Nd-Fe-B magnet with improved coercive force. 

Regarding Claim 7 and 14, Wu teaches a method for preparing a permanent magnet material to increase the coercive force of neodymium-iron-boron magnets [Section 0008] wherein the fine magnetic powder is pressed to make a green body under an aligned magnetic field. Wu further teaches in one
embodiment of the disclosure, the alignment magnetic field has a strength of 1.5-3 T [Section oo46]. 
On the other hand Ding also teaches a similar kind of preparation method for improving the coercive force of a sintered Nd-Fe-B magnet as Wu wherein, the Nd-Fe-B powder is compressed during the align pressing under an orienting magnetic field of between 1.8 T and 2.5 T [Section 0031].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the value of magnetic field applied during align pressing lie inside the ranges disclosed by both Wu and Ding to prepare a Nd-Fe-B powder magnet to improve coercive force, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding Claim 8 and 15, Wu teaches a method for preparing a permanent magnet material to increase the coercive force of neodymium-iron-boron magnets [Section 0008] wherein the green body is sintered in a vacuum sintering furnace at a sintering temperature in the range of 960°C - 1100°C for a sintering time of 3-10 hours [Section 0031 and 0047]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the range of sintering temperature and time from an overlapping ranges disclosed by Wu to prepare a Nd-Fe-B powder magnet to improve coercive force, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding Claim 9, Wu teaches a method for preparing a permanent magnet material to increase the intrinsic coercive force of neodymium-iron-boron magnets [Section 0008] wherein the sintered Nd-Fe-B are subjected to an aging including a first heat treatment at 850°C to 1000°C, preferably 900°C - 950°C for 3 to 8 hours and preferably for 3.5 to 5 hours [Section 0065], and it is subjected to a second heat treatment at 400°C to 650°C for 3 to 5 hours [Section 0068].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the range of aging temperature and time from an overlapping ranges disclosed by Wu to prepare a Nd-Fe-B powder magnet to improve coercive force, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Response to Arguments

Applicant’s arguments, see page 5, filed 09/30/2022, with respect to 35 USC 112(b) 2nd paragraph rejection have been fully considered and are persuasive.  The 35 USC 112(b) 2nd paragraph rejection of claim 1 and corresponding 2-5 and 7-15  and prior art rejection under 35 USC 103 of previous office action dated 07/06/2022 have been withdrawn due to claim amendments. However amended claims are now subjected to new ground of rejection.  
Applicant's further arguments filed 09/30/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  I 
In response of Applicant’s argument about the reference D1 in page 7 [Shujie Wu et.al [US 20180226189 Al]] as stated in Page 6-7, in the section of 35 USC 103 Rejection, it has been clearly shown what D1 teaches and what does not teaches and that is why of 35 USC 103 Rejection has been made. The claims uses the transitional term “comprising” which do not exclude does not exclude additional, unrecited elements or method steps such as electroplating. [See MPEP 2111.03. I. ]. Applicant’s also argues, 
“ The present application improved the performance of a magnet based on powder modification, that is, the neodymium-iron-born powder prepared by air-flow grinding was modified by a mechanical fusion machine, and by means of roundness of the neodymium-iron—boron powder and formation of a nano powder coating layer……”
Claim 1 submitted on September 30, 2022, recites in step B
“mixing Nd-Fe-B and ….. nano particle in a powder mixing machine” and in step C 
“modification of the powder mixture obtained in step B) by applying mechanical energy under inert gas atmosphere in a mechanical mixing equipment” 
and in the Remarks submitted on September 30, 2022 Applicant stated “air-flow grinding was modified by a mechanical fusion machine” 
Claim 1 does not recite “a mechanical fusion machine”, however Applicant further states in Page 6 that, 
“D1 discloses….. jet milling to obtain a fine Nd-Fe-B powder; modification of the powder mixture obtained by applying mechanical energy under inert conditions (high purity nitrogen flow with a N2 content of 99.0 wt% or more, preferably 99.9 wt% or more) in a mechanical mixing equipment (jet milling process to make the course magnetic powder accelerated by a gas flow so as to hit each other and then be crushed) such that the particles of the Nd-Fe-B powder are rounded…..”
Therefore D1 using Jet milling (which is a powder mixing machine and a mechanical mixing equipment (Jet milling) and applying mechanical energy under inert gas atmosphere. Jet milling is well known powder mixing apparatus in powder metallurgy which uses mechanical energy to reshape or modify powder or particle, meets the limitation of this part of the claim
Claim 1 further recites in step c) “……nanoparticulate powder adheres to the particle surface of the Nd-Fe-B”. Applicant argue about “nano-powder coating layer” which is not has been claimed. 
D1 is not using addition of nanopowder, but if nanopowder is added to modify D1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that nanopowder would agglomerate/adhere with main Nd-Fe-B powder surface at least some part of it, because D1 teaches similar apparatus, similar Nd-Fe-B powder and similar process would do the similar job as claimed in claim1. Therefore, to modify D1, the reference D2 has been presented here for the obviousness rejection in the 103 rejection, [See MPEP 2141. II.]  and Applicant also agrees in the above statement that D1 is modified with adding nanopowder, which is the teaching of D2 as discussed in the 103 Rejection section. 

In response to applicant’s argument about the reference D2 [Yan Mi et al. CN103106991A] not disclosing the claimed order of process steps as stated in Page 7 and 8 of the remarks, it is noted that the order of process steps presented in the rejection meets the process limitation as claimed. D1 as modified by D2 teaches first preparing the Nd-Fe-B alloy, mixing with a nanopowder, and modification by mechanical mixing equipment. See the rejection above. The claim language does not exclude the presence of another alloy powder like that used in D2. 
Applicant argues that the claimed method produces a new powder form  where the nano-powder is completely adhered to the surface of the neodymium powder particles, so as to form a new powder form and the process of D2 produces a uniform powder mixture. This is unpersuasive because the claim language only requires nanoparticulate powder to adhere to the neodymium powder. In the mixing process of the prior art, in is inevitable that at least some nanoparticulate powder would adhere to the neodymium particles which meets the claim limitation. 
Also, in response to applicant’s argument that  the reason for adding the lubricant is different in the prior art versus the instant invention, it is noted that the reason or motivation to modify the reference does not have to be the same in the rejection and in the instant invention. See MPEP 2144 IV. 
Finally, in response of Applicant’s argument about the reference D3 [Kaihong Ding et al. [US20170372823 A1] in page 9-10, that D1 and D2 were modified by D3 only in the amount of lubricant added. It is not necessary to import all of the limitations and process parameters from D3, since if this were the case, obviousness would never be possible. One of ordinary skill in the art would have been motivated to look to D3 for guidance on how much lubricant to add in order to provide the desired effect. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736